DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 6 July 2022 has been received and made of record.  Claims 1-7, 10-17, 20-25, 27, and 30 have been amended.  Applicant's amendments to the claims have overcome each and every U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 27 April 2022.

Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument (Pages 8-9) stating that Han fails to show identifying, based on an estimate of object depth within content of the prefetched portion, a salient region of the multi-media item, the examiner respectfully disagrees. Han shows prefetching audio data or a portion of content of a spherical video. ([0044]) The audio data is analyzed to determine if it is an object-based representation. ([0045]) If it is, then the meta-data co-existing with the audio content data is used to provide an estimate of an azimuth, elevation, and distance/depth of the object in the spherical video. ([0046])  Further the object source location/depth is estimated by analysis of the sound field in the audio content data. ([0047]) Based on the distance/depth of the object within the content, a FOV or salient region is identified. ([0050]; [0052]) 


Claim Objections
Claim 6, 16, and 26 are objected to because of the following informalities:  
Claim 6 recites the limitation “a the salient region” in line 4. It appears this should recite “a [[the]] salient region”.
Claim 16 (and similarly claim 26) recites the limitation “the mesh representation” in line 3. It appears this should recite “the first mesh representation”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 (and similarly claim 25) recites that the prefetched portion is a first point cloud representation of the multi-view media item and the salient region is identified from analysis of the first point cloud representation. Claim 11 from which claim 15 depends recites that the identifying is based on an estimate of object depth within content of the prefetched portion. The instant application specification details that the prefetched portion may be of various representations, such as a depth or a point cloud representation and that each representation may be used for identifying a salient region. ([0010]) A depth representation may be used to make the saliency derivation using depth information. ([0030]) A point cloud representation may be used to make the saliency derivation by analyzing the point cloud representation. ([0033]) There seems to be no support in the specification where the same prefetched portion is a depth representation and a point cloud representation and that it is analyzed in two different methods.
Claim 16 (and similarly claim 26) recites that the prefetched portion is a first mesh representation of the multi-view media item and the salient region is identified from analysis of the mesh representation. Claim 11 from which claim 16 depends recites that the identifying is based on an estimate of object depth within content of the prefetched portion. The instant application specification details that the prefetched portion may be of various representations, such as a depth or a mesh representation and that each representation may be used for identifying a salient region. ([0010]) A depth representation may be used to make the saliency derivation using depth information. ([0030]) A mesh representation may be used to make the saliency derivation by analyzing the mesh representation. ([0033]) There seems to be no support in the specification where the same prefetched portion is a depth representation and a mesh representation and that it is analyzed in two different methods.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9, 11, 13, 14, 17-19, 21, 23, 24, and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (U.S. Patent Publication 2019/0373391), hereinafter Han.
Regarding claim 1, Han teaches
A streaming method, comprising: ([0043]; Fig. 6; [0091]; [0092]; [0101]; i.e. Client device comprising processor/controller, memory and instructions to perform the streaming method.)
prefetching a portion (i.e. audio data) of content of a multi-view media item, (i.e. spherical video) ([0044])
identifying, based on an estimate of object depth ([0046]; [0047]; i.e. The metadata in the audio content provides an estimate of the source object being at a particular distance/depth.) within content of the prefetched portion, a salient region (i.e. FOV that is source of audio) of the multi-view media item, and ([0050]; [0052])
downloading additional content (i.e. FOV video date) of the multi-view media item corresponding to the identified salient region. ([0052]; [0042]; [0044]; [0025])

 Regarding claim 3, Han teaches
The method of claim 1, wherein: 
the prefetched portion is an audio representation (i.e. audio data) of the multi-view media item, (i.e. spherical video) ([0042]; [0044]; [0015], lines 6-7) 
the salient region is identified from analysis of the audio representation, and ([0046]; [0047], lines 1-5; [0050]; [0052])
the additional content is video content of the multi-media item.  ([0052]; [0042]; [0044]; [0025]) 

Regarding claim 7, Han teaches
The method of claim 1, wherein the identifying includes identifying a salient region from metadata included with the prefetched portion of the content.  ([0046])

Regarding claim 8, Han teaches
The method of claim 1, wherein the identifying salient region(s) is performed with reference to a profile of viewing preferences. ([0051]; [0037])

Regarding claim 9, Han teaches  
The method of claim 1, wherein the identifying salient region(s) is performed with reference to personalized information (i.e. personal interest) of a viewer. ([0051]; [0037]) 

Regarding claim 11, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.
  
Regarding claim 13, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 14, Han teaches
The system of claim 11, wherein:
the prefetched portion is a depth representation ([0044]; [0046]; i.e. The metadata in the audio content provides an estimate of the source object being at a particular distance/depth.)
the salient region is identified from analysis of the depth representation, and ([0046]; [0047]; [0050]; [0052])
the additional content is video content (i.e. FOV video) of the multi-view media item. ([0052]; [0042]; [0044]; [0025])

Regarding claim 17, this system claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Regarding claim 18, this system claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Regarding claim 19, this system claim comprises limitations substantially the same as those detailed in claim 9 above and is accordingly rejected on the same basis.

Regarding claim 21, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 23, this medium claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 24, this medium claim comprises limitations substantially the same as those detailed in claim 14 above and is accordingly rejected on the same basis.


Regarding claim 27, this medium claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Regarding claim 28, this medium claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Regarding claim 29, this medium claim comprises limitations substantially the same as those detailed in claim 9 above and is accordingly rejected on the same basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Gopalakrishnan et al. (U.S. Patent Publication 2019/0379875), hereinafter Gopalakrishnan.
Regarding claim 2, Han shows all of the features with respect to claim 1 as outlined above. However, Han fails to show
The method of claim 1, wherein: 
the prefetched portion is a base layer representation of the multi-view media item, 
the salient region is identified from decoded base layer data, and 
the additional content is an enhancement layer representation of the media item.  
Gopalakrishnan shows
the prefetched portion (i.e. out of site tiles (OOS) in an encoded first layer SVC) is a base layer representation (i.e. first layer SVC encoded) of the multi-view media item,(i.e. video content) ([0012], lines 1-4; [0030]; [0033], lines 38-40) 
the salient region (i.e. new FOV) is identified from decoded base layer data, (i.e. displayed/decoded FOV and OOS tiles are used to identify object and new FOV) and ([0036])
the additional content is an enhancement layer representation (i.e. SVC enhancement layer of OOS tiles that are included in the new FOV) of the multi-view media item. ([0036])  
Gopalakrishman and Han are considered analogous art because they involve 360 degree video streaming. Han shows predicting FOV based on detected audio events in prefetched audio data for the video. Gopalakrishman shows that a base layer version of the video content may be prefetched. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Gopalakrishman wherein the prefetched portion is a base layer representation of the multi-view media item, the salient region is identified from decoded base layer data, and the additional content is an enhancement layer representation of the media item. Doing so provides that the appropriate FOV tiles may be prefetched when there is no detected audio event.  

Regarding claim 12, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 22, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Petrangeli et al. (U.S. Patent Publication 2020/0374506), hereinafter Petrangeli.
Regarding claim 10, Han shows all of the features with respect to claim 1 as outlined above. However, Han fails to show
The method of claim 1, wherein the identifying comprises performing cross-user correlation of salient regions between a viewer of the multi-view media item and another viewer of the multi-view media item.
Petrangeli shows
wherein the identifying comprises performing cross-user correlation of salient regions between a viewer of the multi-media item and another viewer of the multi-view media item. ([0026])
Petrangeli and Han are considered analogous art because they involve predicting viewports that a user will view. Han shows predicting based on detected audio events. Petrangeli shows that the viewport may be predicted based on correlating/matching a user to another user viewing trajectory. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Petrangeli wherein the identifying comprises performing cross-user correlation of salient regions between a viewer of the media item and another viewer of the media item. Doing so provides for a more accurate predication when an audio event is not detected. 

Regarding claim 20, this system claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Regarding claim 30, this medium claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Allowable Subject Matter
Claim 5 is allowed.
Claim 6 is allowable if amended to correct the objected to claim language.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

Note from the Examiner
Claims 15, 16, 25, and 26 could not be rejected under prior art. The claims may be allowable if rewritten in independent form including all of the limitations of the base claims and amended to overcome the U.S.C. 112 rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451